
	
		I
		112th CONGRESS
		1st Session
		H. R. 2670
		IN THE HOUSE OF REPRESENTATIVES
		
			July 27, 2011
			Mr. Brooks (for
			 himself, Mr. Burton of Indiana,
			 Mr. Carter,
			 Mr. Palazzo, and
			 Mr. Woodall) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To provide that States and local governments may pass
		  laws that identify illegal aliens, deter illegal aliens from entering the
		  United States, apprehend illegal aliens, or encourage or otherwise cause
		  illegal aliens to leave the United States, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Jobs for Americans Act of
			 2011.
		2.FindingsThe Congress finds as follows:
			(1)The security of
			 the United States and its citizens is dependent on the ability of the United
			 States to regulate the immigration of aliens into the United States.
			(2)The economic
			 disparity between the United States and other countries is a prime factor in
			 the desire of aliens to enter the United States illegally.
			(3)Federal law
			 prohibits the employment of illegal aliens in the United States. Nonetheless,
			 illegal aliens routinely find employment within the United States.
			(4)Employment of
			 illegal aliens in the United States undermines our system of lawful
			 immigration, undermines job opportunities for American workers, undermines the
			 wages for many American workers, and increases the number of Americans who are
			 dependent on Federal and State programs for monetary assistance.
			(5)The laws,
			 regulations, policies, and efforts of the United States concerning illegal
			 aliens have been insufficient to stop or adequately stem the flow of illegal
			 aliens into the United States.
			(6)The United States
			 welcomes the assistance of State, county, and municipal governments in the
			 effort to identify illegal aliens, deter illegal aliens from entering the
			 United States, apprehend illegal aliens, and encourage or otherwise cause
			 illegal aliens to leave the United States.
			(7)States, counties,
			 and municipal governments have inherent authority to investigate, identify,
			 apprehend, arrest, detain, or transfer illegal aliens to the United States and
			 to assist the United States in the enforcement of the immigration laws of the
			 United States. This State, county, and municipal authority has never been
			 displaced or preempted by Congress.
			(8)The Attorney
			 General should not use taxpayer funds to sue States, counties, or municipal
			 governments that enact their own illegal immigration legislation because of the
			 failure of the United States to adequately act on this issue.
			(9)State, county, and
			 municipal governments should be supported for taking actions to discourage
			 illegal immigration.
			3.Empowering State
			 and local governments to help the Federal Government stop illegal
			 aliens
			(a)Limited
			 preemption of State and local laws
				(1)In
			 generalStates, and political subdivisions of States, are
			 authorized to enact and enforce laws that help identify illegal aliens, deter
			 illegal aliens from entering the United States, apprehend illegal aliens, or
			 encourage or otherwise cause illegal aliens to leave the United States. States,
			 and political subdivisions of States, may not enact or enforce laws that are
			 inconsistent with Federal statutes that define the lawful status of persons who
			 are in the United States.
				(2)ConstructionThis
			 subsection shall be broadly construed to permit and empower State and political
			 subdivisions of States to address illegal alien issues within their
			 jurisdictions.
				(3)DefinitionFor
			 purposes of this subsection, the term illegal alien means an alien
			 unlawfully present in the United States, as defined by Federal law.
				(b)Nonpreemption of
			 State and local laws on aiding and abetting illegal
			 aliensNeither the provisions of this section, nor any other law,
			 preempt any State or local law imposing civil or criminal sanctions upon
			 persons who knowingly aid or abet, in any way, the presence of an illegal alien
			 within the borders of the United States.
			(c)Unlawful
			 employment of aliensSection 274A(h)(2) of the Immigration and
			 Nationality Act (8 U.S.C. 1324a(h)(2)) is amended to read as follows:
				
					(2)NonpreemptionNeither
				the provisions of this section, nor any other law, preempt any State or local
				law imposing civil or criminal sanctions upon persons who knowingly employ,
				recruit, or refer for a fee for employment, an unauthorized
				alien.
					.
			(d)ImmunityNo
			 person or entity shall be civilly or criminally liable for taking an action, or
			 failing to take an action, if such action or inaction was undertaken in good
			 faith to comply with a law described in subsection (a)(1) or (b).
			
